OPINION OF THE COURT — BY
CHIEF JUSTICE HAMPTON.
This was a motion for a new trial, referred from Amite circuit court.. Though at first strongly inclined to overrule the motion, believing that substantial justice had been done by the verdict, yet, as it is so manifestly in-violation of the law regulating the accountabilities,, resulting from the circulation of negotiable paper, we have felt hound to grant a new trial.. We have witnessed the great hardship produced by the application of the strict law merchant, to the transactions of plain illiterate men in the country, who take and transfer notes without any reference to the strict conditions imposed by the law governing such transfers. i But we cannot' well graduate the system, and bring it in adaptation to the various degrees ofinlelligen.ee and facilities in different parts of the country, and perhaps we have more to dread, ffom untried innovations, than from. unequal, but known and settled principles:.
Motion for a new trial sustained.